DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-9, and 12-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Filipov et al. (Filipov,O.,Stoffel,K.,Gueorguiev,B.,Sommer,C.(2017). Femoral neck fracture osteosynthesis by the biplane double supported screw fixation method (BDSF) reduces the risk of fixation failure. Clinical outcomes in 207 patients. JArchOrthopTraumaSurg,137(6):779-788.) and in view of Rocci et al. (U.S. Pub. No. 2019/0029743 A1, hereinafter “Rocci”). 
Filipov discloses, regarding claim 1, a method of fixating a neck fracture of a femur using a modified Biplane Double-Supported Screw Fixation technique (Calcar buttressed screw fixation) (see ABSTRACT, see also Fig. 1), said method comprising implanting three fixing screws in positions that (see ABSTRACT, see also Fig. 1), from a 
Regarding claim 2, wherein, from an anterior viewpoint, the inferior first screw is placed at an angle of 140-165° to a diaphyseal axis of said femur (see Placement and positioning of guiding wires and Insertion of screws on page 781, note distal guiding wire and angle of 150-165 degrees), and the middle second screw and the superior third screw are placed parallel to each other at an angle of 120-140° to a diaphyseal axis of said femur (see Placement and positioning of guiding wires and Insertion of screws on page 781, note middle and proximal guiding wire and angle of 130-140 degrees).
Regarding claim 3, wherein, the inferior first screw and the middle second screw are placed such that each has two supporting points in a distal fracture fragment of said neck fracture (see Fig. 1 and description below Fig. 1), said two supporting points comprising a medial supporting point on an inferior cortex of said femoral neck (see Fig. 1 and description below Fig. 1); and a lateral supporting point in a lateral cortex of a 
Regarding claim 4, wherein the inferior first screw is also placed so as to also have a third solid supporting point on a posterior cortex of the femoral neck, at a spiral anterior curve thereof (see Fig. 1 and description below Fig. 1).
Regarding claim 5, wherein the inferior first screw and the middle second screw are weight-bearing screws placed such that the medial supporting points thereof are located 1-3 cm apart from each other (see Placement and positioning of guiding wires and Insertion of screws on page 781, note that the middle guiding wire is at 2-4 cm proximally from the distal wire) such that a load borne thereby is distributed over a large area of more than 50% of the inferior cortex of said femoral neck (see Discussion on page 786, note weight-bearing load over approximately 50 percent), the medial supporting point of the inferior first screw is positioned in a lateral part of the inferior cortex of the femoral neck in proximity to a basicervical line thereof (see Fig. 1 and description below Fig. 1); and the medial supporting point of the middle second screw is positioned in a medial part of the inferior neck cortex, in proximity to a midcervical line thereof (see Fig. 1 and description below Fig. 1). 
Regarding claim 6, wherein placement of the middle second screw and the superior third screw comprise use of middle and superior guide wires respectively, the middle guide wire and the middle second screw enter the femoral head at an inferior-anterior part thereof (see Placement and positioning of guiding wires and Insertion of screws on page 781); the superior guide wire and the superior third screw enter the femoral head at either a supero-anterior part or superior part thereof (see Placement and positioning of guiding wires and Insertion of screws on page 781); and the inferior first screw enters the femoral head at a posterior third thereof (see Placement and positioning of guiding wires and Insertion of screws on page 781).
Regarding claim 7, comprising use of respective guide wires to guide placement of the three screws, and a lateral distance between a shaft of each guide wire and a respective articular surface of an equator of the femoral head is no less than one-fifth and no more than one-third of a diameter of the femoral head (see Placement and positioning of guiding wires and Insertion of screws on page 781 one-third of the femoral head).
Regarding claim 8, comprising use of an inferior guide wire, a middle guide wire and a superior guide wire to guide placement of the inferior first screw, the middle second screw and the superior third screw (see Placement and positioning of guiding wires and Insertion of screws on page 781), respectively, wherein during said use of said guide wires, the following steps are performed: (A) the middle second guide wire is placed in the anterior one of said oblique planes at an angle of 120-140° towards a diaphyseal axis of said femur (see Placement and positioning of guiding wires and Insertion of screws on page 781, note middle and proximal guiding wire and angle of 130-140 degrees), and touches on an inferior cortex of said femoral neck, and a tip of the middle guide wire (see Fig. 1 and description below Fig. 1, see also Placement and positioning of guiding wires and Insertion of screws on page 781); (a) enters the femoral head at an inferior-anterior part thereof; (b) from an antero-posterior viewpoint (AP view), projects into an inferior third part of the femoral head (see Fig. 1 and description below Fig. 1, see also Placement and positioning of guiding wires and Insertion of screws on page 781); and (c) from a lateral viewpoint, projects into an anterior third part of the femoral head (see Fig. 1 and description below Fig. 1, see also Placement and positioning of guiding wires and Insertion of screws on page 781);  (B) the superior guide wire is placed in the anterior one of said oblique planes, at a distance of 1.0-3.0 cm superior to the middle guide wire in parallel relation thereto (see Placement and positioning of guiding wires and Insertion of screws on page 781, note 1.5 -2.0 cm proximally from the middle wire and parallel to it), and enters the femoral head at either a superior part or a superior-anterior part thereof, and a tip of the superior guide wire(see Fig. 1 and description below Fig. 1, see also Placement and positioning of guiding wires and Insertion of screws on page 781); (d) from said AP view, projects into a superior third part of the femoral head; (e) from said lateral viewpoint, occupies a position that: (1) projects into an anterior third part of the femoral head (see Fig. 1 and description below Fig. 1, see also Placement and positioning of guiding wires and Insertion of screws on page 781);  (ii) resides generally centrally of the femoral head; or (iii) resides in a posterior part of the femoral head (see Fig. 1 and description below Fig. 1, see also Placement and positioning of guiding wires and Insertion of screws on page 781);  (C) the inferior guide wire is placed in the posterior one of said oblique planes, with an entry point 2-4 cm inferior from the middle guide wire (see Placement and positioning of guiding wires and Insertion of screws on page 781, note middle wire is at 2-4 cm proximally from the distal wire), at an obtuse angle of 140—165° towards the diaphyseal axis, touches on the inferior cortex of the femoral neck (from said AP view) and touches on the posterior femoral neck cortex (from said lateral viewpoint) (see Placement and positioning of guiding wires and Insertion of screws on page 781, note distal guiding wire and angle of 150-165 degrees), and a tip of the inferior guide wire: (f) from said lateral viewpoint, enters in a posterior third of the femoral head (see Fig. 1 and description below Fig. 1, see also Placement and positioning of guiding wires and Insertion of screws on page 781); and (g) from said AP view, is positioned between the inferior third part and the superior third part of the femoral head (see Fig. 1 and description below Fig. 1, see also Placement and positioning of guiding wires and Insertion of screws on page 781); and (D) after placement of any one or more of the guide wires, in any order, according to any one or more of steps (A) through (C), drilling is performed along said one or more of the guide wires, followed by placement of a respective one or more of the screws (see Placement and positioning of guiding wires and Insertion of screws on page 781, note overdrill their holes). 
Regarding claim 9, wherein the femur is a normal femur, and the middle guide wire is placed at an angle of 130-135° to the diaphyseal axis of said normal femur (see Placement and positioning of guiding wires and Insertion of screws on page 781, note middle and proximal guiding wire and angle of 130-140 degrees).
Regarding claim 12, wherein the inferior guide wire is placed at an angle of 150—165° to the diaphyseal axis of said femur (see Placement and positioning of guiding wires and Insertion of screws on page 781, note distal guiding wire and angle of 150-165 degrees).
Regarding claim 13, wherein the middle guide wire and superior guide wires are placed and drilled along, and the middle second and superior third screws also placed, before placing of inferior guide wire (see Placement and positioning of guiding wires and Insertion of screws on page 781, note middle and proximal screws are placed first). 
Filipov fails to explicitly disclose, regarding claim 1, wherein the screws have an angle of 15-40° to each other. 
Rocci et al. (U.S. Pub. No. 2019/0029743 A1) discloses a guide for the femoral neck and method for placement of wires into the femoral neck (see ABSTRACT), wherein the angle relative can be up to 20 degrees (see para. [0016]) in order to achieve a desired angulation relative to the femur (see para. [0021]). 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the angle in Filipov to be up to 20° (e.g. in the range of 15-40°) in view of Rocci in order to achieve a desired angulation relative to the femur. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Filipov and in view of Rocci, as applied to claims 1 and 8, and in further view of Turner et al. (U.S. Pub. No. 2011/0257657 A1, hereinafter “Turner”). 
Filipov in view of Rocci discloses all of the features of the claimed invneiton, as previously set forth above, Filipov further discloses, regarding claim 10, and the middle guide wire is placed at an angle of 120-130° to the diaphyseal axis (see Placement and positioning of guiding wires and Insertion of screws on page 781, note middle and proximal guiding wire and angle of 130-140 degrees); and regarding claim 11, and the middle guide wire is placed at an angle of 135-140° to the diaphyseal axis (see Placement and positioning of guiding wires and Insertion of screws on page 781, note middle and proximal guiding wire and angle of 130-140 degrees). However, Filipov in view of Rocci fails to disclose, regarding claim 10, wherein the femur is a varus femur; and regarding claim 11, wherein the femur is a valgus femur.
Turner discloses a device for aligning a guide wire in a femur (see ABSTRACT, see also para. [0006]), wherein the angle is varied to enable placement in a more valgus femur (see para. [10]) or a more varus femur (see para. [0006]) in order to enable the method to be more patient specific (see para. [0007]). 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method in Filipov in view of Rocci to include a femur that is varus or valgus in further view of Turner in order to enable the method to be more patient specific. 

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Filipov and in view of Rocci, as applied to claims 1 and 8, and in further view of Tornier (U.S. Patent 4,488,543, hereinafter “Tornier”). 
Filipov in view of Rocci discloses all of the features of the claimed invention, as previously set forth above, except regarding claim 14, comprising embedding the three screws in a side-plate device. 
Tornier discloses a method for femur fracture fixation (see ABSTRACT), wherein three screws (3, see Fig. 2) are embedded in a side-plate device (2, see Fig.2) in order to make it possible to provide peripheral attachment (see lines 25-28 of column 1) and prevent backward movement of the screws during compression under load of fracture (see lines 45-49 of column 1). 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method in Filipov in view of Rocci to include embedding the three screws in a side-plate device in further view of Tornier in order to make it possible to provide peripheral attachment and prevent backward movement of the screws during compression under load of fracture.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.

Asnis et al. (U.S. Patent 4,383,527), Kim (U.S. Pub. No. 2018/0296244 A1), Kim et al. (U.S. Pub. No. 2015/0066041 A1), Kawakami (U.S. Pub. No. 2003/0236527 A1), Wolf et al. (U.S. Patent 9,681,904 B2), and H.H. Hopkins (U.S. Patent 2,531,734) disclose aiming devices / methods for the femoral head. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle C. Eckman whose telephone number is (571)270-7051.  The examiner can normally be reached on Monday-Friday between 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eduardo C. Robert, at (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/M.C.E/           Examiner, Art Unit 3773                                                                                                                                                                                             	/EDUARDO C ROBERT/           Supervisory Patent Examiner, Art Unit 3773